Title: To Alexander Hamilton from John Daves, [December 1791]
From: Daves, John
To: Hamilton, Alexander



Collectors Office Portof New Bern [North Carolina, December, 1791]
Sir,

I herewith enclose the description and dimensions of the Revenue Cutter built at Washington taken by the examining Officer at Washington and sent me by Capt. Cooke. I expect the Cutter round here shortly and would be thankful to be informed whether the articles for the Revenue Cutter mentioned in my letter of the 12th. November last, have yet been ordered for this Port or Washington.
I have the honour to be  with much respect &c.
The Honble. Alexr. Hamilton Esqr.
